Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATEMENT OF REASONS FOR ALLOWANCE
	The prior art cited herein fail to disclose a controller in independent claim 1 or the operating steps in independent claim 7 that controls opening/closing of the supply line shutoff valve and controls driving/stopping of the deaerator circulation pump, wherein
the controller puts the supply line shutoff valve into an open state and puts the deaerator circulation pump into a stopped state, in normal operation, and closes the supply line shutoff valve from the open state at the normal operation and at least temporarily drives the deaerator circulation pump from the stopped state at the normal operation, in condensate throttling in which supply of the extraction steam to the heater and the deaerator is reduced as compared to that at the normal operation and the deaerator water level control valve is closed.  It would not have been obvious to combine references to come up with the claimed invention without impermissible hindsight reconstruction.










Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
2/19/2021